United States Court of Appeals
                               FOR THE EIGHTH CIRCUIT
                                         ___________

                                         No. 02-3396
                                         ___________

In re: INA Manufacturing                     *
Corporation, doing business                  *
as Deep Draw Manufacturing                   *
Company,                                     *
                                             *
               Debtor,                       *
                                             *
------------------------------------------   *
Richard James Hettler,                       *
                                             *
               Creditor - Appellant,         *
                                             *   Appeal from the United States
       v.                                    *   District Court for the
                                             *   District of Minnesota.
John Stoebner, Trustee,                      *
                                             *         [UNPUBLISHED]
               Trustee - Appellee,           *
------------------------------------------   *
Richard James Hettler,                       *
                                             *
               Creditor - Appellant,         *
                                             *
       v.                                    *
                                             *
John Stoebner, Trustee,                      *
                                             *
               Trustee - Appellee,           *
------------------------------------------   *
Richard James Hettler,                       *
                                             *
               Creditor - Appellant,         *
                                             *
       v.                                    *
                                             *
John Stoebner, Trustee,                      *
                                             *
               Trustee - Appellee,           *
------------------------------------------   *
Richard James Hettler;                       *
                                             *
               Creditor - Appellant,         *
                                             *
       v.                                    *
                                             *
John Stoebner, Trustee;                      *
                                             *
               Trustee - Appellee,           *
------------------------------------------   *
Richard James Hettler;                       *
                                             *
               Creditor - Appellant,         *
                                             *
       v.                                    *
                                             *
John R. Stoebner, Trustee;                   *
                                             *
               Trustee - Appellee,           *
------------------------------------------   *
Richard James Hettler;                       *
                                             *
               Creditor - Appellant,         *
                                             *
       v.                                    *
                                             *
John Stoebner, being appealed as             *
John A. Stoebner;                            *
                                             *
               Trustee - Appellee,           *

                                             -2-
------------------------------------------
                                       *
Richard James Hettler;                 *
                                       *
            Creditor - Appellant,      *
                                       *
      v.                               *
                                       *
John R. Stoebner, Trustee              *
                                       *
            Trustee - Appellee.        *
                                  ___________

                              Submitted: April 4, 2003
                                  Filed: April 10, 2003 Corrected July 2, 2003
                                       ___________

Before MORRIS SHEPPARD ARNOLD, BYE, and RILEY, Circuit Judges.
                         ___________

PER CURIAM.

       Richard James Hettler (Hettler) appeals the district court’s1 order affirming
seven bankruptcy court2 orders. Hettler lacks standing to appeal the bankruptcy
court’s approval of the settlement and dismissal of proceedings in which Hettler was
not an aggrieved person. See Russell v. Burris, 146 F.3d 563, 566 (8th Cir. 1998)
(standing requires injury, causation, and redressability). Hettler’s remaining claims
are barred by collateral estoppel, res judicata, or because he asserts only baseless and
conclusory allegations of fraud. We discern no clear error of fact or error of law in
the bankruptcy court’s opinions. See In re Cedar Shore Resort, Inc., 235 F.3d 375,
379 (8th Cir. 2000) (standard of review). Finally, Hettler’s contention that Judge



       1
       The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.
       2
       The Honorable Dennis D. O’Brien, United States Bankruptcy Judge for the
District of Minnesota.
                                             -3-
Montgomery should be recused because she presided over cases involving parties to
the underlying claims is specious. Finding no error, we affirm. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -4-